United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                           Charles R. Fulbruge III
                             No. 05-41836                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MISAEL ANDRADE-ORTIZ,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 1:03-CR-928-ALL
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Misael

Andrade-Ortiz (Andrade) has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Andrade received a copy of counsel’s motion but filed no

response.   Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.   Counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.       See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.